Case: 15-50617      Document: 00513293458         Page: 1    Date Filed: 12/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-50617
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         December 3, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

ROBERT JOHN MUZNY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:06-CR-20


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Robert John Muzny, federal prisoner # 56652-180, seeks leave to proceed
in forma pauperis (IFP) on appeal from the district court’s denial of his 18
U.S.C. § 3582(c)(2) motion to reduce his sentence based on retroactive
Amendment 782 to U.S.S.G. § 2D1.1. By moving to proceed IFP, Muzny is
challenging the district court’s certification that his appeal was not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50617     Document: 00513293458     Page: 2   Date Filed: 12/03/2015


                                  No. 15-50617

      Muzny contends that the district court abused its discretion in denying
a sentencing reduction because it gave too much weight to his criminal history
and not enough weight to other 18 U.S.C. § 3553(a) sentencing factors,
including unwarranted sentence disparities, as well as his post-sentence
rehabilitation.
      Contrary to Muzny’s assertions, the record reflects that the district court
considered the relevant § 3553(a) factors, expressly determining that relief was
unwarranted especially in light of Muzny’s significant criminal history. The
district court further determined that Muzny’s 188-month sentence fell within
the amended guidelines range.        Thus, Muzny cannot show an abuse of
discretion on the district court’s part. See United States v. Larry, 632 F.3d 933,
936 (5th Cir. 2011); United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009).
      Muzny has failed to show that he will raise a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly,
his IFP motion is DENIED. Additionally, because this appeal is frivolous, it is
DISMISSED. See 5TH CIR. R. 42.2; Baugh, 117 F.3d at 202 n.24.




                                        2